NO. 12-09-00290-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

KEITHEN JERMAINE HARRIS,                          '          APPEAL FROM THE 217TH
APPELLANT

V.                                               '          JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '         ANGELINA COUNTY, TEXAS


                                   MEMORANDUM OPINION
                                       PER CURIAM
       Keithen Jermaine Harris appeals his conviction for robbery. Appellant pleaded guilty to
that offense and true to the four enhancement paragraphs in the indictment. The trial court
assessed punishment at twenty-five years of imprisonment. Appellant’s counsel filed a motion to
withdraw and a brief in support of that motion in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We dismiss Appellant’s appeal.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he is
well acquainted with the facts in this case and has diligently reviewed the appellate record. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history of the case, and
further states that Appellant’s counsel is of the opinion that the record reflects no reversible error
and counsel is unable to raise any arguable issues for appeal. We have considered counsel’s brief
and conducted our own independent review of the record. We have found no reversible error.

                                                  1
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion to withdraw is hereby granted, and we dismiss this
appeal. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this
court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest
of the filings in the case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 14, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2